Citation Nr: 1120756	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for a skin disability to include as secondary to herbicide exposure or to a psychiatric disorder.

2. Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder.

3. Entitlement to service connection for a skin disability to include as secondary to herbicide exposure or to a psychiatric disorder.

4. Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to January 1972 to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

This case was previously before the Board in May 2009, when it was remanded to ensure that the Veteran was provided proper notice under the Veterans Claims Assistance Act.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The reopened claims of service connection for a skin disability and for a psychiatric disorder are REMANDED to the RO via the Appeals Management Center in Washington, DC.








FINDINGS OF FACT

1.  In a rating decision in February 1985, the RO denied service connection for a skin disability to include as secondary to herbicide exposure; after the Veteran was properly notified of the determination, he did not file a timely appeal.

2.  Evidence presented since the rating decision in February 1985, denying service connection for a skin disability, relates to an unestablished fact necessary to substantiate the claim.

3.  In a rating decision in February 1985, the RO denied service connection for a psychiatric disorder to include posttraumatic stress disorder; after the Veteran was properly notified of the determination, he did not file a timely appeal.

4.  Evidence presented since the rating decision in February 1985, denying connection for a psychiatric disorder to include posttraumatic stress disorder, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The rating decision in February 1985, denying service connection for a skin disability, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence presented since the rating decision in February 1985, denying service connection for a skin disability, is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The rating decision in February 1985, denying service connection for a psychiatric disorder to include posttraumatic stress disorder, became final.  38 U.S.C.A. § 7105(c) (West 2002). 


4.  The evidence presented since the rating decision in February 1985, denying service connection for a psychiatric disorder to include posttraumatic stress disorder, is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2004 and in August 2009.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  

The Veteran was also advised of the need for new and material evidence to reopen his claims and provided with both regulatory definitions of new and material evidence.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the need for new and material evidence and of what would constitute new and material evidence).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case in September 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

Under the duty to assist, a VA medical examination or medical opinion is not authorized on a claim to reopen a previously denied claim of service connection unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).  Therefore, a medical examination or medical opinion is not required to decide the claims to reopen under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Standard

Although a prior unappealed rating decision of the RO is final, it may nevertheless be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board can consider the underlying claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  


New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

Evidence and Analysis

At the time of the rating decision in February 1985, the evidence of record consisted of the service treatment records, showing treatment for tinea corporis in service, and a November 1984 VA examination report diagnosing tinea cruris and adjustment disorder with no evidence of a psychiatric disorder based on a history of nightmares, no longer present, and an absence of flashbacks.

On the claim of service connection for a skin disability, the evidence submitted since the February 1985 rating decision includes the Veteran's statements, lay statements from family and friends, VA treatment records since October 2002, and the Veteran's testimony at the hearing.  The Veteran related that his skin disability was the result of a nervous reaction to include possible neurodermatitis.

On the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, the evidence submitted since the February 1985 rating decision includes the Veteran's statements regarding his experiences in Vietnam, lay statements from family and friends, VA treatment records since October 2002, showing a history of posttraumatic stress disorder, and the Veteran's testimony at a hearing regarding the stressors he experienced in Vietnam.


On the claim of service connection for a skin disability, the Veteran is competent to describe a simple medical condition, such as a skin condition, and the credibility of his statements is presumed for the purpose of reopening the claim, that is, skin condition since service which relates to an unestablsihed fact necessary to substantiate the claim, that is, evidence of current disability, the lack of such evidence was the basis for the prior denial of the claim, and the claim is reopened. 

On the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, the additional evidence includes a diagnosis of posttraumatic stress disorder, which is relates to an unestablsihed fact necessary to substantiate the claim, that is, evidence of current disability, the lack of such evidence was the basis for the prior denial of the claim, and the claim is reopened. 

ORDER

As new and material evidence has been presented, the claim of service connection for a skin disability is reopened and, to this extent only, the appeal is granted.

As new and material evidence has been presented the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder is reopened and, to this extent only, the appeal is granted.


REMAND

As the claims of service connection are reopened, further development is required before the Board can decide the claims on the merits.

On the claim of service connection for a skin disability, the Veteran has asserted that he experiences recurrences of the same skin condition that was manifested in service.  The Veteran is competent to describe a recurrent skin condition.  


On the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, the Veteran has provided additional information, regarding an in-service stressor and further attempts to verify the alleged stressor is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine 
whether the Veteran has a current skin disease and, if so, whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that any current skin disease is related tinea corpus noted in December 1970. 

The Veteran's file should be provided to the examiner for review.

2.  Request from the proper federal custodian the history of the 225th Aviation Company Aviation Company for the time period of the Veteran's service in Vietnam, to include any attacks on the base at Phu Hiep prior to November 1970 or the base at Tuy Hoa thereafter. 

3.  Afford the Veteran a VA psychiatric examination to determine whether the Veteran has a psychiatric disorder to include posttraumatic stress disorder and, if so, whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), 



or less likely than not (less than 50 percent probability) that any psychiatric disorder is related to service, including service in Vietnam.

The VA examiner is asked to consider whether the Veteran's fear of hostile military activity supports a diagnosis of posttraumatic stress disorder, if present.  

The Veteran's file should be provided to the examiner for review.

4. On completion of the foregoing, the claims should be adjudicated.  If any decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


